DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received June 22, 2022:
Claims 1,3-5,7,9,13-14,18,23-26,28-29,31-32,38, 43-44 and 72-73 are pending. Claims 2, 6, 8, 10-12, 15-17, 19-22, 27, 30, 33-37, 39-42 and 45-71 have been cancelled as per applicant’s request.
The previous 112 rejections have been withdrawn in light of the amendment. However, new 112 rejections have been made below.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 73 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the mass of the non-graphitizable carbon" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The claim should read “a mass of non-graphitizable carbon”.
Claim 73 recites the limitation “the carbon material has a skeletal density of 1.76 1.93. As no units are provided for the skeletal density, the range for the skeletal density is unclear. For purposes of examination, the claim will be interpreted as the carbon material has a skeletal density of 1.76 g/cc to 1.93 g/cc.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 9, 18, 23-26, 28-29, 31-32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (CN103094528A) in view of Sasaki et al. (US 2014/0227522). The English machine translations of Min et al is cited below.
Regarding Claim 1, Min et al. teaches a carbon anode material comprising a specific surface area of 1.92-72.0 m2/g (overlapping with the claimed specific surface area range less than 50 m2/g) (Para. [0055]) comprising a dopant comprising phosphorus wherein the dopant is preferably 0-15% of the total mass of the carbon (Para. [24], [27]) (i.e. comprising an electrochemical modifier). 
Min et al. does not teach a total pore volume or a specific lithium uptake capacity.
However, Sasaki et al. teaches a carbon material for a lithium ion secondary battery (Para. [0017]) wherein the carbon material comprises mesopores and macropores wherein the macropore volume is in the range of 0.005 cm3/g to 0.030 cm3/g (Para. [0021]) and the mesopore volume is in the range of 0.001 cm3/g to 0.025 cm3/g (Para. [0022]) and thus, the total pore volume is in the range of 0.005 cm3/g to 0.025 cm3/g (within the claimed range). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Min et al. to incorporate the teaching of the total pore volume of Sasaki et al., as the range of Sasaki et al. would provide improved charge-discharge capacity and current density, thereby providing quick charging and discharging of the lithium ion battery, and additionally improves the conductivity and optimum conductive paths in the negative electrode (Para. [0171]). 
Min et al. as modified by Sasaki et al. does not teach a lithium uptake capacity.
However, the carbon material of Min et al. as modified by Sasaki et al. would either (a) be expected to satisfy the lithium uptake capacity in the current claim, or (b) differences in the lithium uptake capacity would be slight differences in the range that would be obvious.
With respect to (a): The reasons regarding expectedness are that the structure of Min et al. as modified by Sasaki et al. is substantially identical to that of the claims and thus, the claimed property of lithium uptake capacity is inherent. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See MPEP § 2112.01(I).
With respect to (b): If it is shown that such characteristics are not present, then any differences (regarding the lithium uptake capacity) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 3, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. further teaches a carbon anode material comprising a specific surface area of 1.92-72.0 m2/g (overlapping with the claimed specific surface area range of less than 10 m2/g ) (Para. [0055]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 4, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. further teaches a carbon anode material comprising a dopant comprising phosphorus wherein the dopant is preferably 0-15% of the total mass of the carbon (Para. [24], [27]) (overlapping with the claimed phosphorus range of 1% to 4% phosphorus by weight of all components in the carbon material). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 5, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. further teaches a carbon anode material comprising a dopant comprising phosphorus wherein the dopant is preferably 0-15% of the total mass of the carbon (Para. [24], [27]) (overlapping with the claimed phosphorus range of 4% to 20% phosphorus by weight of all components in the carbon material). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 7, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. further teaches a carbon anode material comprising a tap density of 0.89 to 1.42 g/cm3 (Para. [56]) (overlapping with the claimed range of 0.3 to 0.9 g/cm3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 9, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. further teaches the carbon anode material has a first coulombic efficiency of more than 80.2% (i.e. the first cycle efficiency is greater than 80%) (Para. [57])  when the carbon material is incorporated into a lithium-ion battery (Para. [53]) (i.e. lithium based energy storage device). 
Regarding Claim 18, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. further teaches the dopant (i.e. electrochemical modifier) selected from iron, tin, nickel, silicon and manganese (Para. [24]). 
Regarding Claim 23, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. as modified by Sasaki et al. does not explicitly teach organic functionality as determined by FTIR analysis. 
However, Min et al. as modified by Sasaki et al. would be expected to satisfy the organic functionality as determined by FTIR analysis. The organic functionality would be expected as the structure of the carbon material of Min et al. as modified by Sasaki et al. is substantially identical to that of the claims and thus, the claimed property of organic functionality is inherent. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See MPEP § 2112.01(I).
Regarding Claim 28, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. further teaches the carbon material is obtained by pyrolysis of a thermosetting resin (i.e. pyrolyzed) (Para. [10]) wherein the thermosetting resin is a polymer (Para. [21], [22], for example polyurethane, polycarbonate, polyvinyl chloride, polymethyl methacrylate) and thus, comprises a pyrolyzed 3 dimensional polymer network. 
Regarding Claim 29, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. as modified by Sasaki et al. does not teach a ratio of intercalation storage to pore storage.
However, the carbon material of Min et al. as modified by Sasaki et al. would either (a) be expected to satisfy the ratio of intercalation storage to pore storage ranging from 2:1 to 1:2 in the current claim, or (b) differences in the ratio of intercalation storage to pore storage would be slight differences in the range that would be obvious.
With respect to (a): The reasons regarding expectedness are that the structure of the carbon material of Min et al. as modified by Sasaki et al. is substantially identical to that of the claims and thus, the claimed property of ratio of intercalation storage to pore storage would be expected . Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See MPEP § 2112.01(I).
With respect to (b): If it is shown that such characteristics are not present, then any differences (regarding the ratio of intercalation storage to pore storage) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 31, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. as modified by Sasaki et al. does not teach a lithium plating potential.
However, the carbon material of Min et al. as modified by Sasaki et al. would either (a) be expected to satisfy the lithium plating potential between -5mV and -15mV versus lithium metal in the current claim, or (b) differences in the plating potential would be slight differences in the range that would be obvious.
With respect to (a): The reasons regarding expectedness are that the structure of the carbon material of Min et al. as modified by Sasaki et al. is substantially identical to that of the claims and thus, the claimed property of lithium plating potential would be expected . Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See MPEP § 2112.01(I).
With respect to (b): If it is shown that such characteristics are not present, then any differences (regarding the lithium plating potential) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 32, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. as modified by Sasaki et al. does not teach a less than 10% capacity decrease of the carbon material when the current density is raised from an initial value to 40 times the initial value.
However, the carbon material of Min et al. as modified by Sasaki et al. would either (a) be expected to satisfy the less than 10% capacity decrease of the carbon material when the current density is raised from an initial value to 40 times the initial value in the current claim, or (b) differences in the capacity decrease when the current density is raised from an initial value to 40 times the initial value would be slight differences in the range that would be obvious.
With respect to (a): The reasons regarding expectedness are that the structure of the carbon material of Min et al. as modified by Sasaki et al. is substantially identical to that of the claims and thus, the claimed property of the capacity decrease of less than 10%  when the current density is raised from an initial value to 40 times the initial value would be expected . Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See MPEP § 2112.01(I).
With respect to (b): If it is shown that such characteristics are not present, then any differences (regarding the capacity decrease when the current density is raised from an initial value to 40 times the initial value) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 38, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. does not teach the carbon material comprises graphite.
However, Sasaki et al. teaches the carbon material comprising graphite  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Min et al. as modified by Sasaki et al. to incorporate the teaching of graphite, as it would provide improved stability and prevent significant deterioration of the charge/discharge efficiency (Para. [0044])
Min et al. as modified by Sasaki et al. does not teach the carbon material exhibiting end of life evidenced by a voltage vs Li/Li+ of 5% of maximum voltage at a depth of discharge of 75% or less. 
However, the carbon material of Min et al. as modified by Sasaki et al. would be expected to exhibit end of life evidenced by a voltage vs Li/Li+ of 5% of maximum voltage at a depth of discharge of 75% or less in the current claim. The functional characteristic would be expected as the structure of the carbon material of Min et al. as modified by Sasaki et al. is substantially identical to that of the claims and thus, carbon material exhibiting end of life evidenced by a voltage vs Li/Li+ of 5% of maximum voltage at a depth of discharge of 75% or less would be expected. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See MPEP § 2112.01(I).
Regarding Claim 43, Min et al. as modified by Sasaki et al. teaches all of the elements of the carbon material in claim 1.  
Min et al. further teaches a negative electrode comprising the carbon material  and a binder (Para. [165]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Min et al. (CN103094528A) in view of Sasaki et al. (US 2014/0227522)  as applied to claim 1 above, and further in view of Feaver et al. (US 2011/0002086).
Regarding Claim 13, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. as modified by Sasaki et al. does not teach a pore size distribution.
However, Feaver et al. teaches an ultrapure synthetic carbon material wherein a polymer gel comprises carbon (Para. [0024]) wherein at least 99% of the total pore volume is below 100 nm (Para. [0139]) (inside the claimed range). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Min et al. as modified by Sasaki et al. to incorporate the teaching of the pore size distribution of Feaver et al., as carbon materials comprising pores of the size of Ferver et al. enhance ion transport and maximize power (Para. [0155], lines 1-4 and 6-10).
Regarding Claim 14, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. as modified by Sasaki et al. does not teach a pore size distribution.
However, Feaver et al. teaches an ultrapure synthetic carbon material wherein a polymer gel comprises carbon (Para. [0024]) wherein at least 50% of the total pore volume is below 20 nm (Para. [0139]) (overlapping with less than 1 nm). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Min et al. as modified by Sasaki et al. to incorporate the teaching of the pore size distribution of Ferver et al., as carbon materials comprising pores of the size of Ferver et al. enhance ion transport and maximize power (Para. [0155], lines 1-4 and 6-10). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over  Min et al. (CN103094528A) in view of Sasaki et al. (US 2014/0227522) as applied to claim 1 above, and further in view of Uono et al. (CN101292389B). The English machine translation of Uono et al. is cited below.
Regarding Claim 24, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min et al. as modified by Sasaki not explicitly teach a crystallinity of the carbon material.
However, Uono et al. teaches a carbonaceous material wherein of the crystallinity of the particle to is too high, the number of sites where Li enters between with charge and discharge may decrease (Para. [484]). 	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the crystallinity of Min et al., as Uono et al. teaches too high of a crystallinity may reduce the number of sites where Li enters with charge and discharge may decrease (Para. [484]) and thus, one of ordinary skill in the art would have been motivated to decrease crystallinity to the range of the instant claim to increase the number of sites for Li enters for improving lithium ion transport. Thus, crystallinity is a result effective variable (i.e. a variable that achieves a recognized result, in this case increasing sites for lithium to enter with charge and charge) and modifying the crystallinity of Min et al. as modified by Uono et al. would be discovering the optimum range by routine experimentation.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 25, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min as modified by Sasaki et al. does not teach an La -range determined by RAMAN spectroscopy.
However, Uono et al. further teaches the carbon material comprises an La of 1 nm or more (overlapping with the claimed range) (Para. [563]) as determined by RAMAN spectroscopy analysis (Para. [486]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Min et al. as modified by Sasaki et al. to incorporate the teaching of the La value of Uono et al., as La in this range would provide improved irreversible capacity (Para. [563]).
Regarding Claim 26, Min et al. as modified by Sasaki et al. teaches all of the elements of the current invention in claim 1.  
Min as modified by Sasaki et al. does not teach an R -range determined by RAMAN spectroscopy.
However, Uono et al. further teaches the low crystalline carbon material comprises an R ranging from 0.5 to 1.2 (Para. [628]) (overlapping with the claimed range) (Para. [563]) as determined by RAMAN spectroscopy analysis (Para. [486]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Min et al. as modified by Sasaki et al. to incorporate the teaching of the R value of Uono et al., to increase the number of sites where Li enters for charging and discharging, improving lithium ion transport (Para. [0628]). 
Claim 1, 44, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0227522) in view of Min et al. (CN103094528A).
Regarding Claim 1, Sasaki et al. teaches a negative electrode comprises a carbon material  (Para. [0017]) wherein the carbon material comprises mesopores and macropores wherein the macropore volume is in the range of 0.005 cm3/g to 0.030 cm3/g (Para. [0021]) and the mesopore volume is in the range of 0.001 cm3/g to 0.025 cm3/g (Para. [0022]) and thus, the total pore volume is in the range of 0.005 cm3/g to 0.025 cm3/g (within the claimed range), a specific surface area in the range of 1 to 15 m2/g (Para. [0124]) and adding a metallic material to achieve desirable characteristics (Para. [0145]). 
Sasaki et al. does not teach an electrochemical modifier in the carbon material.
However, Min et al. teaches a carbon anode material comprising a dopant comprising phosphorus wherein the dopant is preferably 0-15% of the total mass of the carbon (Para. [24], [27]) (overlapping with the claimed range of 1 to 20% phosphorus by weight of all components in the carbon material) and the carbon anode material has a first coulombic efficiency of more than 80.2% (i.e. the first cycle efficiency is at least 70%) and a reversible capacity of 464.8 mAh/g (i.e. at least 200 mAh/g) (Para. [57])  when the carbon material is incorporated into a lithium-ion battery (Para. [53]) (i.e. lithium based energy storage device).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki et al. to incorporate the teaching a dopant of phosphorus for carbon material of Min et al., as the dopant would improve the capacity of the low-cost lithium-ion power and energy storage battery hard carbon anode material of the present invention and the first coulombic efficiency carbon material would provide high capacity (Para. [0054])
Sasaki et al. as modified by Min et al. does not teach a lithium uptake capacity.
However, the carbon material of Sasaki et al. as modified by Min et al. would either (a) be expected to satisfy the lithium uptake capacity in the current claim, or (b) differences in the lithium uptake capacity would be slight differences in the range that would be obvious.
With respect to (a): The reasons regarding expectedness are that the structure of Sasaki et al. as modified by Min et al. is substantially identical to that of the claims and thus, the claimed property of lithium uptake capacity is inherent. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See MPEP § 2112.01(I).
With respect to (b): If it is shown that such characteristics are not present, then any differences (regarding the lithium uptake capacity) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 44, Sasaki et al. teaches secondary battery (i.e. electrical energy storage device) comprising a negative electrode (i.e. anode), a positive electrode (i.e. cathode) comprising a metal oxide (Para. [0192], [0205]) and a non-aqueous solvent dissolving a lithium salt serving as an electrolyte(i.e. an electrolyte comprising lithium ions) (Para. [0200]) wherein the negative electrode comprises a carbon material for a lithium ion secondary battery (Para. [0017]) wherein the carbon material comprises mesopores and macropores wherein the macropore volume is in the range of 0.005 cm3/g to 0.030 cm3/g (Para. [0021]) and the mesopore volume is in the range of 0.001 cm3/g to 0.025 cm3/g (Para. [0022]) and thus, the total pore volume is in the range of 0.005 cm3/g to 0.025 cm3/g (within the claimed range), a specific surface area in the range of 1 to 15 m2/g (Para. [0124]) and adding a metallic material to achieve desirable characteristics (Para. [0145]). 
Sasaki et al. does not teach the carbon material of claim 1 (as it does not teach an electrochemical modifier in the carbon material) or the first cycle efficiency of at least 70% and a reversible capacity of at least 200 mAh/g.
However, Min et al. teaches a carbon anode material comprising a dopant comprising phosphorus wherein the dopant is preferably 0-15% of the total mass of the carbon (Para. [24], [27]) (overlapping with the claimed range of 1 to 20% phosphorus by weight of all components in the carbon material) and the carbon anode material has a first coulombic efficiency of more than 80.2% (i.e. the first cycle efficiency is at least 70%) and a reversible capacity of 464.8 mAh/g (i.e. at least 200 mAh/g) (Para. [57])  when the carbon material is incorporated into a lithium-ion battery (Para. [53]) (i.e. lithium based energy storage device).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki et al. to incorporate the teaching a dopant of phosphorus, efficiency and reversible capacity of Min et al., as the dopant would improve the capacity of the low-cost lithium-ion power and energy storage battery hard carbon anode material of the present invention and the first coulombic efficiency carbon material would provide high capacity (Para. [0054])
Sasaki et al. as modified by Min et al. does not teach a lithium uptake capacity.
However, the carbon material of Sasaki et al. as modified by Min et al. would either (a) be expected to satisfy the lithium uptake capacity in the current claim, or (b) differences in the lithium uptake capacity would be slight differences in the range that would be obvious.
With respect to (a): The reasons regarding expectedness are that the structure of Sasaki et al. as modified by Min et al. is substantially identical to that of the claims and thus, the claimed property of lithium uptake capacity is inherent. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See MPEP § 2112.01(I).
With respect to (b): If it is shown that such characteristics are not present, then any differences (regarding the lithium uptake capacity) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 72, Sasaki et al. as modified by Min et al. teaches all of the elements of the current invention in claim 1.  
Sasaki et al. does not teach the carbon material includes a carbon-coating (Para. [0270]-[0276]).
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0227522) in view of Min et al. (CN103094528A) as evidenced by Leventis et al. (US 2012/0134909).
Regarding Claim 73, Sasaki et al. as modified by Min et al. teaches all of the elements of the current invention in claim 1.  
Sasaki et al. teaches a hard carbon is an amorphous material (Para. [0052]).
Sasaki et al. as modified by Min et al. does not explicitly teach a skeletal density of the carbon material.
However, a skeletal density of 1.76 g/cc to 1.93 g/cc would either be (a) expected or (b) differences in the skeletal density would be small and obvious.
With respect to (a): The reason regarding expectedness is that Sasaki et al. teaches a hard carbon which an amorphous material (Para. [0052]), and an amorphous carbon is expected to have a skeletal density of 1.7 g/cc to 2.0 g/cc as evidenced by Leventis et al. (Para. [0084]). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See MPEP § 2112.01(I).
With respect to (b): If it is shown that such characteristics are not present, then any differences (regarding the skeletal density) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding total pore volume are moot because the arguments do not apply to the current grounds of rejection made in light of the amendment. 
	Applicant' s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
	Applicant argues Feaver does not disclose or suggest the at least 50% of the total pore volume comprises pores less than 1 nm in diameter of claim 14.
	Examiner respectfully disagrees. Feaver et al. teaches an ultrapure synthetic carbon material wherein a polymer gel comprises carbon (Para. [0024]) wherein at least 50% of the total pore volume is below 20 nm (Para. [0139]) (overlapping with less than 1 nm). Furthermore, Feaver et al. teaches an example comprising a fractional pore volume of about 59% for pores of 2 nm to less relative to total pore volume (Para. [0306]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).  Therefore, the Examiner maintains the obviousness rejection, as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729